Citation Nr: 1117938	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Grabia, Counsel 

INTRODUCTION

The Veteran had active military service from January 1951 to November 1956.  He died in July 2003.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2009, the appellant testified before the undersigned sitting at the Muskogee, Oklahoma RO.  A transcript of the hearing is of record.

In March 2010, the Board remanded the issue listed on the title page to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran, who served on active duty from January 1951 to November 1956, died in July 2003.

2.  At the time of his death, service connection was in effect for bilateral hearing loss evaluated as 50 percent disabling, and a fractured nose with a septectomy evaluated as 30 percent disabling; a combined schedular evaluation of 70 percent was in effect from April 21, 1997 and individual unemployability due to service-connected disability (TDIU) was granted as of October 9, 1997.

3.  The RO did not commit outcome determinative clear and unmistakable error (CUE) in its June 1988 rating decision by a) failing to adjudicate a service connection claim for impaired breathing as a residual of broken nose; b) failing to adjudicate pending applications to reopen claims of service connection for a psychiatric disorder and a stomach condition; c) failing to provide adequate examinations to properly evaluate and rate service-connected bilateral hearing loss; d) failing to adjudicate a pending application for service connection for pleurisy/pneumonia; and/or e) failing to adjudicate a claim of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for an award of DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107, 5109A (West 2002); 38 C.F.R. §§ 3.22, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to DIC benefits under 38 U.S.C.A. § 1318 as the Veteran should have been rated as 100 percent disabling for the 10 year period prior to his death.  Alternatively, she contends that, but for VA's failure to properly treat end-stage nonsmall cell lung cancer (NSCLC), the Veteran would have survived long enough to establish entitlement to DIC benefits under 38 U.S.C.A. § 1318.

In a decision dated March 2010, the Board denied the appellant's claims of service connection for the cause of the Veteran's death due to NSCLC as either being related to active service or as due to improper VA care under 38 U.S.C.A. § 1151.  These decisions, which have not been appealed to the United States Court of Appeals for Veterans Claims (CAVC), are final.  38 U.S.C.A. §§ 7104, 7266.

Nonetheless, the appellant has presented additional theories of entitlement to benefits under 38 U.S.C.A. § 1318 by alleging that the RO committed CUE in a prior rating decision which, had they not been made, would have resulted in the Veteran having a 100 percent disability rating for the 10 year period prior to his death.  Specifically, the appellant has alleged the following CUE errors:

(1) that the RO committed CUE in a June 1998 rating decision by failing to adjudicate a service connection claim for impaired breathing as a residual of broken nose, allegedly filed on March 3, 1988; 
2) that the RO committed CUE in a June 1998 rating decision by failing to adjudicate pending applications to reopen claims of service connection for a psychiatric disorder and a stomach condition; 
3) that the RO committed CUE in a June 1988 rating decision by failing to provide adequate examinations to properly evaluate and rate service-connected bilateral hearing loss; 
4) that the RO committed CUE in a June 1998 rating decision by failing to adjudicate a pending application for service connection for pleurisy/pneumonia; and/or
5) that the RO committed CUE in a June 1988 rating decision by failing to adjudicate a pending application for TDIU benefits.

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his or her death.

The appellant filed her claim for DIC benefits in 2003.  This was after VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).

The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility, which was a Court-created concept subject to extensive litigation.  See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  Notably, the Court of Appeals for the Federal Circuit has held that the amendment to 38 C.F.R. § 3.22 in January 2000 applies to DIC claims filed prior to the amendment.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

At the time of his death, service connection was in effect for bilateral hearing loss evaluated as 50 percent disabling, and a fractured nose with a septectomy evaluated as 30 percent disabling; a combined schedular evaluation of 70 percent was in effect from April 21, 1997 and TDIU was granted as of October 9, 1997.  The Veteran was not a prisoner of war.  Absent a revision of a prior rating decision on the basis of CUE, the criteria of 38 U.S.C.A. § 1318 have not been met as a matter of law.

The Board notes that the RO has asserted that the appellant has no standing to bring her CUE allegations.  In support of this position, the RO cites the case of Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  This issue requires some discussion and distinction.

In Haines, the Veteran died while an appeal was pending to the Board on the issue of whether the RO committed CUE in terminating his total disability benefits.  The Board dismissed this claim upon notice of the death of the Veteran.  See Landicio v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that, pursuant to 38 U.S.C.A. § 5112(b), survivors do not have standing to pursue disability claims on behalf of a veteran).

Thereafter, the appellant appealed this decision asserting her right to pursue a CUE claim under 38 U.S.C.A. § 5109A for purposes of accrued benefits under 38 U.S.C.A. § 5121.  In Haines, the Federal Circuit noted that the provisions of 38 U.S.C.A. § 5121 provided a surviving spouse a limited right to seek payment of VA benefits "due and unpaid" at the time of the veteran's death.  It did not provide any express authorization to pursue a CUE claim.  Similarly, the provisions of 38 U.S.C.A. § 5109A only provided express standing to pursue a CUE claim to a "claimant," which did not include a surviving spouse. 

Unlike Haines, the appellant in this case is pursuing DIC benefits pursuant to 38 U.S.C.A. § 1318.  Importantly, the implementing regulation of 38 C.F.R. § 3.22 expressly authorizes CUE as a basis to establish entitlement.  38 C.F.R. § 3.22(b)(1).  In adopting the current version of 38 C.F.R. § 3.22(b), the Secretary provided the following explanation regarding the applicability of CUE claims: 

DIC is a benefit paid to survivors of veterans in cases of death due to service-connected disability or certain cases of death due to non-service-connected disability.  Section 1318(b) of title 38, United States Code, provides in effect that, if the veteran's death is not caused by a service-connected disability, DIC is payable only if the veteran was in receipt of or "entitled to receive" compensation at the time of death for a service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or for a period of not less than five years from the date of the veteran's discharge or release from active duty, or for a period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  VA has implemented this provision through regulations at 38 CFR 3.22, paragraph (b) of which explains that the phrase "entitled to receive" refers to circumstances in which the veteran, at the time of his or her death, had service-connected disability that was rated totally disabling by VA, but was not receiving compensation for one of seven specified reasons, including the fact that the veteran had applied for compensation during his or her lifetime but had not received total disability compensation due to a clear and unmistakable error (CUE) in a VA decision.

We proposed to revise § 3.22(b) in two respects. First, we proposed to revise ambiguous language in § 3.22(b) to clarify that the correction of CUE may establish that a veteran was "entitled to receive" benefits "at the time of death" irrespective of whether the CUE is corrected before or after the veteran's death.  We explained that the statutory requirement that the veteran have been entitled to benefits "at the time of death" would be satisfied in such cases because 38 U.S.C. 5109A and 7111 mandate that decisions correcting CUE must be given full retroactive effect as a matter of law.

70 Fed. Reg. 72211-01 (Dec. 2, 2005) (emphasis added).

Additionally, the Secretary interpreted the Court's decision in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1378 (Fed. Cir. 2003) (NOVA) as stating the following:

The Federal Circuit stated that VA's current regulation at 38 CFR 3.22 reasonably recognizes the correction of CUE as a basis for revisiting final decisions made during a veteran's lifetime and satisfying the durational disability requirement in 38 U.S.C. 1318(b).  NOVA at 1380-1381. 

70 Fed. Reg. at 72213 (emphasis added).

Thus, the Board will adjudicate this case which includes review of the CUE allegations.  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made CUE in its decision pursuant to 38 C.F.R. § 3.105.  See 38 U.S.C.A. § 5109A (an RO decision is subject to revision or reversal on the grounds of CUE).

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]."  The United States Court of Appeals for Veterans Claims (Court) defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

The Federal Circuit Court has held that each CUE allegation is a separate claim for VA adjudication purposes.  Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002).   

Historically, the Veteran served on active duty from January 1951 to November 1956.  In February 1964, he filed service connection claims for stomach ulcers and nervousness.

An August 1964 RO rating decision granted service connection for bilateral high frequency hearing loss and assigned a noncompensable disability evaluation.  The RO also denied claims of service connection for undifferentiated type schizophrenic reaction and a stomach condition.

By letter dated August 17, 1964, the Veteran was advised of this decision and his appellate rights.  That decision is final as the Veteran did not initiate an appeal within the year after notice of decision.  38 U.S.C. § 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 (1964).

In pertinent part, on March 3, 1988, the Veteran submitted a VA Form 21-4138 which stated as follows:

I feel that I should be rated Service Connected for HEARING LOSS which Started while I was in the Military Service.  I was told that I had a slight hearing loss when I took my Discharge from the US Army, Ft. Huachuca, AZ., in November, 1956.

I would also like to have a copy of the last Rating D[e]cision Sheet that shows what Disabilities I am Service Connected for and to what degree that each disability is rated.  I have some medical records at the V.A. Medical Center in Oklahoma City, OK for other disabilities But not for Hearing Loss.  I was in different situations where there was a lot of loud arty firing going on during all types of training.  I also feel that when I got my nose broke, that there was some inner Ears damage [o]ccurred at that time, which could be a residual from the blow that broke my nose.

In response, the RO annotated this document to reflect that the Veteran was service-connected (SC) for hearing loss.  The RO also annotated the reference to "Nose broke" to reflect that the Veteran underwent a septectomy during service which remediated a disability preexisting service.

On March 15, 1988, the RO scheduled the Veteran for VA audiometric examination.  See VA Form 21-2507 dated March 15, 1988.  There are conflicting notations as to whether the Veteran had been scheduled for an ear, nose and throat examination also.

By rating action dated June 1988, the RO awarded a 10 percent rating for bilateral hearing loss.  The Veteran was advised of this decision, and his appellate rights, by letter dated June 7, 1998.  As the Veteran did not initiate an appeal within the year after notice of decision, that decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).

In pertinent part, the record includes two separate VA Form 10-7131s reflecting that the Veteran had been hospitalized at VA for schizophrenia and bipolar disorder in 1989.

The record next reflects a written document submitted by the Veteran on July 22, 1993 which states as follows:

I am applying for Social Security and have been informed that, for some weird reason, they wish me to have present a copy of my discharge from the Army (DD214) for my telephone interview August 4.

I am receiving 10% total disability for 100% hearing loss, service-related.  My file number is ...  My social security number is .....  My U.S. Army service number is ....

With above info to help, would you send a copy of my DD 214 prior to August 4, 1993.

In response, the RO mailed the Veteran a copy of his DD 214.

Thereafter, on March 18, 1996, the Veteran submitted a VA Form 21-4138 specifically requesting 100 percent service-connected benefits for "hearing," "nose problems" and "breathing problems."

In April 1996, the Veteran underwent VA examination which resulted in diagnoses of old fracture of the nose with severely deviated nasal septum and saddle deformity, and secondary obstructive symptoms.  VA audiology examination demonstrated hearing loss manifested by average puretone thresholds of 80 decibels in the right ear and 81 decibels in the left.  Speech recognition scores were 56 percent for the right ear and 38 percent for the left ear.

An RO rating decision dated April 1996 awarded service connection for fracture nose with septectomy, and assigned a 10 percent rating effective March 18, 1996.  The RO also awarded a 50 percent rating for bilateral hearing loss effective to March 18, 1996.  This resulted in a combined 60 percent disability rating.

The Veteran was advised of the April 1996 rating decision, and his appellate rights, by letter dated May 3, 1996.  As the Veteran did not initiate an appeal within the year after notice of decision, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

In pertinent part, the Veteran submitted a VA Form 21-4138 on October 9, 1997 specifically requesting a 100 percent service-connected disability rating based upon individual unemployability.  A VA Form 21-8940, received in December 1997, reflected the Veteran's report of not having worked for the last 10 years due to hearing loss disability.

Following a series of VA examinations in November 1997 and January 1998, the RO issued a rating decision in April 1998 which continued the 50 percent evaluation for bilateral hearing loss; awarded a 30 percent rating for residuals of septectomy with history of fractured nose effective April 21, 1997; and entitlement to TDIU effective October 9, 1997.

With respect to the residuals of septectomy with history of fractured nose, the RO based the effective date of award upon an April 1997 VA hospitalization showing septoplasty and rhinoplasty. 

The Veteran was advised of the April 1998 rating decision, and his appellate rights, by letter dated April 15, 1998.  As the Veteran did not initiate an appeal within the year after notice of decision, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

The Board first addresses the allegation that the RO committed CUE in a June 1998 rating decision by failing to adjudicate a service connection claim for impaired breathing as a residual of broken nose, allegedly filed on March 3, 1988.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. § 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon, 12 Vet. App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

On review of this CUE allegation, the Board is of the opinion that the RO did not commit CUE in the June 1988 rating decision by failing to adjudicate a claim of service connection for impaired breathing as a residual of a broken nose.  At the outset, the Board notes that the Veteran's allegations in the March 1988 statement are unclear.  He clearly raised the issue of entitlement to an increased rating for hearing loss, which the RO developed and adjudicated.

In that same document, the Veteran also referred to possible residual "inner Ears damage" resulting from when he broke his nose.  At that time, the historical record only reflected the Veteran's report of fracturing his nose while in high school.  See service treatment records (STRs) dated April 1955 and October 1956.  There was no history of the Veteran breaking or injuring his nose during service.  Rather, the Veteran had issues of obstructed breathing due to severe deflection of the nasal septum which was corrected by septectomy.  This was duly noted by the RO on the March 1988 statement itself.

Accordingly, in the context of the entire evidentiary record, the Board finds that the Veteran's March 1988 statement did not reasonably raise an issue of service connection for impaired breathing as a residual of a fractured nose.  First, the only reported instance of nose fracture occurred prior to service.  Second, the Veteran raised this issue in the context of seeking an increased rating for service-connected for hearing loss and complained of "inner Ears damage" and not obstructed breathing resulting from the nose fracture.

In totality, the RO reasonably interpreted this document as pertaining to an increased rating for hearing loss only.  At best, the Veteran raised the issue of compensation for "inner Ears damage" which the RO reasonably construed as involving the service-connected hearing loss.  The Veteran did not identify any other nose fracture residuals, such as obstructed breathing.  Thus, the RO adjudicated the claim pursuant to the Veteran's description of symptoms in the context of the entire evidentiary record.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Even assuming that a service connection claim had been raised and was pending, the RO issued a rating decision in April 1996 which granted service connection for "fractured nose with septectomy" and awarded a 10 percent rating effective March 18, 1996.  Notably, the effective date of award is based upon a VA Form 21-4138 filing wherein, unlike the March 1988 filing, the Veteran specifically requested service connection for "nose problems" and "breathing problems."

Notably, the Veteran did not appeal the April 1996 RO rating decision with respect to the initial rating or effective date of award assigned for "fractured nose with septectomy."  As such, those issues are not subject to revision in the absence of CUE in that decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran has peripherally asserted CUE in the April 1996 decision as it pertains to the assignment of an effective date of award.  As held above, the Board is of the opinion that a service connection claim for nose fracture residual symptoms of obstructed breathing had not been pending since 1988.

Nevertheless, even further assuming that a claim had been pending since 1988, the Board finds that such an error would not provide the appellant any relief as it pertains to the 38 U.S.C.A. § 1318 claim.  The April 1996 RO rating decision awarded a 10 percent rating for the nose fracture residuals.  The RO's assignment of a 10 percent rating is final absent revision on the basis of CUE.  Rudd, 20 Vet. App. 296 (2006).  

In this case, the appellant has not articulated with any specificity as to why the assignment of a 10 percent schedular rating should be revised on the basis of CUE.  She has made vague allegations of insufficient VA examination, to include failure to obtain specialized testing such as an examination of the Veteran for potential cranial nerve damage.  This type of alleged error, however, is not a proper basis for a CUE challenge.  See Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)) (an RO failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE because "there is . . . no way of knowing what such an . . . examination would have yielded . . . , so it could not be concluded that it 'would have manifestly changed the outcome.'")

Accordingly, the Veteran's combined 60 percent rating did not entitle him to consideration of a TDIU rating under 38 C.F.R. § 4.16(a), and the appellant has not articulated any CUE basis for not referring a TDIU claim on an extraschedular basis under 38 C.F.R. § 4.16(b).

In sum, the Board finds that the RO did not commit outcome determinative CUE in a June 1998 rating decision by failing to adjudicate a service connection claim for impaired breathing as a residual of broken nose.  This CUE claim, therefore, is denied.

The Board next addresses the allegation that the RO committed CUE in a June 1998 rating decision by failing to adjudicate pending applications to reopen claims of service connection for a psychiatric disorder and a stomach condition.  As indicated above, a final August 1964 RO rating decision denied service connection for undifferentiated type schizophrenic reaction and a stomach condition.

As of June 1988, the Board finds no written statement from the Veteran or a representative requesting a reopening of these claims.  Rather, the only pertinent documents of record include the VA Form 10-7131s informing VA that the Veteran had been hospitalized.  This information, which was sent to the RO from the VA medical facility itself, does not reflect an intent on the part of the Veteran raise service connection claims.  Brannon, 12 Vet. App. 32, 34-5 (1998).  See generally King v. Shinseki, 23 Vet. App. 464 (2010) (statement from claimant expressing desire for compensation benefits to a VA examiner does not raise an informal claim).

In this case, the appellant argues that VA had a duty to investigate the etiology of the Veteran's psychiatric and gastrointestinal complaints, to include specialized testing and opinion of a potential service origin.  Absent a formal or informal expression on the part of the Veteran to reopen these service connection claims, these CUE allegations simply have no legal merit.  As such, the Board finds that the RO did not commit outcome determinative error in a June 1998 rating decision by failing to adjudicate pending applications to reopen claims of service connection for a psychiatric disorder and a stomach condition.

The appellant next argues that the RO committed CUE in a June 1988 rating decision by failing to provide adequate examinations to properly evaluate and rate service-connected bilateral hearing loss.  The record reflects that the Veteran was provided an audiometric examination in April 1988 which provided the basis for a 10 percent schedular rating in the June 1988 decision.  This award is final absent a showing of CUE.  

As held above, the allegation that the Veteran would have been awarded a higher schedular rating had a "proper" examination been performed cannot constitute the basis for a claim of CUE.  Hazan, 10 Vet. App. at 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  This CUE claim, therefore, is denied.

Next, the appellant peripherally raises a CUE issue alleging that VA never investigated and service-connected residuals of pneumonia/pleurisy treated in service.  The fact that a Veteran received treatment for a particular disorder does not, in and of itself, raise a service connection compensation claim.  Quite simply, the Board does not find any reference by the Veteran during his lifetime seeking service connection for such disabilities.  As such, this CUE allegation is denied.

Finally, the appellant appears to argue that the Veteran had a pending application for TDIU benefits in June 1988 which was not properly adjudicated.  A claim for benefits, whether formal or informal, remains pending until it is finally adjudicated.  Adams v. Shinseki, 568 F. 3d. 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160.  A claim will also remain pending if the VA failed to notify a veteran of the denial of his claim.  Cook v. Principi, 318 F.3d. 1334, 1340 (Fed. Cir. 2002) (en banc).  In certain circumstances, under the implicit denial rule, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the [VA] did not expressly address that claim in its decision." Adams, 568 f.3d at 961.

In the March 1988 statement, the Veteran argued that he should be "rated Service Connected" for hearing loss.  At that time, a noncompensable rating had been assigned.  The Veteran did not argue, and the record did not reflect, any allegation that the Veteran was unable to obtain and maintain substantially gainful employment due to hearing loss.  As such, the Board finds that a claim of entitlement to TDIU benefits had not been reasonably raised.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that the issue of entitlement to TDIU is reasonably raised once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability).

Even assuming a TDIU claim was raised at the time, the Board notes that this aspect of the claim was implicitly denied in the RO's June 1988 rating decision.  This decision assigned 10 percent rating for hearing loss, which was the only service-connected disability at that time.  On the particular facts of this case, VA provided the Veteran sufficient facts (that is only service-connected disability was rated as 10 percent disabling) to place him on notice that a claim of TDIU benefits was not warranted.  See Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) ("It is reasonable to say that an appellant who receives a disability rating that is less than 100% has notice of how his conditions have been rated....").  Cf. Locklear v. Shinseki, --- Vet. App. ---, No. 09-2675, 2011 WL 474693 (Feb. 11, 2011) (claimant did not have adequate notice of an implicit denial of TDIU benefits in a Board decision when it had been previously referred for separate adjudication).

Finally, the Board notes that the Veteran did raise the issue of entitlement to a "100 percent" disability rating on March 18, 1996.  An RO rating decision dated April 1996 did not address a TDIU rating.  Thereafter, the Veteran submitted a claim for TDIU on October 9, 1997 which was later accepted by the RO as establishing the effective date of award for entitlement to TDIU.  

Notably, the October 1997 statement was received within one year of the March 1996 application for increased benefits.  Pursuant to 38 C.F.R. § 3.156(b), this filing could be considered part of the claim filed in May 1996.  See Mayhue v. Shinseki, --- Vet. App. ----, No. 09-0014 (Jan. 18, 2011).  However, even extending the date of entitlement to TDIU to this application, or the one year prior to the claim (see 38 C.F.R. § 3.400(o), this would not result in outcome determinative error as the Veteran would still not be entitled to a TDIU rating extending back to 1993.

Thus, the appellant's allegations of CUE based upon a pending TDIU are also denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Board notes that the appellant has not been provided adequate VCAA notice in this case.  In such circumstances, the notice error must be presumed prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  On the facts of this case, the Board finds that the notice error has not been prejudicial to the appellant.

First, as a matter of law, the appellant is clearly not entitled to benefits under 38 U.S.C.A. § 1318 on any basis other than a CUE challenge.  VA is not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought.  VAOPGCPREC 5-2004 (June 23, 2004).

Second, the appellant has sought benefits under 38 U.S.C.A. § 1318 pursuant to CUE challenges.  In such a situation, a VCAA notice is not required.  Livesay v. Prinicipi, 15 Vet. App. 165 (2001) 

For similar reasons, VA has no further duty to assist the appellant in developing this claim, as review of the claim is limited to the evidence and/or information of record already of record and the fact that the claim is denied as a matter of law.


ORDER

The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


